Title: To James Madison from William Jarvis, 17 August 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 17 Aug: 1807:

From what Mr. Erving says in the letter enclosing this, I conceived the inclosed of too much importance not to be sent immediately.  Are not all these threats with a view, to oblige the English to make a Peace; and possibly with a farther view to get an additional sum of money in the way of contribution?  Within three days there has been some murmur of this kind here but nothing distinct or beleived  With entire Respect I have the honor to be Sir Yr Mo: Ob. Servt.

Wm. Jarvis

